DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 6/16/20.
2.	The instant application is a continuation of 15/674,653, filed 08/11/2017, now U.S. Patent 10,724,087, which is a continuation of 14/351,038, filed 04/10/2014, now U.S. Patent 9,758,823, which is a national stage entry of PCT/GB2012/052579, International Filing Date: 10/18/2012, claiming priorities from provisional applications 61599244, filed 02/15/2012 and 61549998, filed 10/21/2011.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/12/21 is being considered by the examiner. All of the cited references are considered by the examiner.

Claim status
4.	In the claim listing of 2/12/21 new claims 44-63 are pending in this application and are under prosecution. Claims 1-43 are canceled. 

Specification-Objected
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code in page 17 (See MPEP § 608.01). Applicant is suggested to delete the hyperlink to overcome the objection.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 44-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoddart et al (WO 2010/109197, cited in the IDS of 2/12/21) in view of Richards et al (The journal of biological chemistry, 2008, cited in the IDS of 2/12/21). 	
Stoddart and Richards teach a method for characterizing the DNA and therefore are analogous arts. The teachings of Richards are specifically applied for concept of using Hel308 as an alternative to helicase of Stoddart with known crystal structures capable of characterizing the target polynucleotide in detail. 
Regarding claim 44, Stoddart teaches a method for sequencing a heteropolymeric target nucleic acid sequence, comprising: (a) contacting the target polynucleotide with a transmembrane pore such that a portion of the target polynucleotide is captured by a transmembrane pore, wherein the pore is present in a membrane (pg. 24, paragraph 2).
Regarding step (b) of claim 44, Stoddart teaches contacting the target polynucleotide with a helicase such that the helicase binds to the target polynucleotide, thereby controlling the movement of the target polynucleotide through the transmembrane pore (pg. 14, Passing the target sequence through the pore section, Stoddart claims 1, 14 and 19).
Regarding step (c) of claim 44, Stoddart teaches passing the target sequence through a transmembrane pore so that a proportion of the nucleotides in the target sequence interacts one at a time with at least one site in the pore that is capable of discriminating between different nucleotides and (b) measuring the current passing through the pore during each interaction and thereby determining the sequence of the target sequence (pg. 3, lines 9-13). 
Regarding claim 44, Stoddart does not specifically teach that helicase is Hel308 helicase. However, the Hel308 helicase was known in the art at the claimed invention was made as taught by Richards, who teaches Hel308 helicase is a superfamily of helicase (abstract) and further teaches that the Hel308 binds strongly to the double stranded DNA than the single stranded DNA (i.e., ssDNA), which is consistent with the function of the helicase, which must track along ssDNA and displace a duplex DNA strand (pg. 5123, column 1, paragraph 1), thus teaching Hel308 is better for capable of pushing the ssDNA through the pore thereby increasing the efficiency of DNA characterization of the target poly nucleotide. 
The artisan would recognize while combining the Hel308 of Johnson in the method of Stoddart some routine optimization is needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for increasing the efficiency of DNA characterization of the target poly nucleotide.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to substitute generic helicase of Stoddart with better helicase in the form of Hel308 of Johnson with a reasonable expectation of success with the expected benefit of increasing the efficiency of DNA characterization of the target polynucleotide. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including better Hel308 helicase which is routinely practiced in the art as exemplified by Johnson.
It is further noted that in KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” (USPQ2d at 1395), and reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  
In the instant case, the steps of pending claims are a combination of known steps using well known reagents, which are well understood, routine, conventional structural features already engaged in by the scientific community for improving the sensitivity, specificity of characterizing target polynucleotide and were known in the art at the time the claimed invention was made. As discussed above, Stoddart teaches the contacting and measuring steps except for the Hel308, which is taught by Richards having detailed information about its structure and function. Therefore one having ordinary skill in the art would recognize that substitution of helicase of Stoddart with the Hel308 helicase of Richards would be a mere substitution of one known helicase with another helicase with detailed information regarding its interaction with the polynucleotide. Thus the steps of pending claims when viewed as whole, add nothing significant beyond the sum of the steps taken from Stoddart in view of Richards. Therefore the steps of instant claim 44 do not amount to "significantly more" and therefore not novel.
The teachings of Stoddart in view of Johnson for the following dependent claims are discussed below.
Regarding claim 45, Stoddart teaches determining the length of nucleic acid sequence (pg. 2, last paragraph).
Regarding claim 46, Stoddart teaches that the nucleic acid is labeled with biotin label (Fig. 2 and pg. 4, line 31 and 32).
Regarding claim 47, Stoddart teaches that the target polynucleotide is double stranded (pg. 13, paragraph 2).
Regarding claims 48 and 49, Stoddart teaches that the pore is a-hemolysin, anthrax toxin and leukocidins, and outer membrane proteins/porins of bacteria, such as Mycobacterium smegmatis porin A (MspA), outer membrane porin F (OmpF), outer membrane porin G (OmpG), outer membrane phospholipase A and Neisseria autotransporter lipoprotein 25 (NalP; pg. 31, lines 6-25) or the pore is a solid state pore (pg. 31, line 28).
Regarding claims 50 and 51, Richards teaches that Hel308 helicase inherently has “QMSGRAGR” motif.
Regarding claim 52, Stoddart teaches that the helicase unwinds double stranded nucleic acid (pg. 14, lines 23 and 24), which meets the limitation of helicase is capable of binding to the target polynucleotide at an internal nucleotide.
Regarding claims 53-55, Stoddart teaches electrical measurement is a current measurement and further teaches applying a voltage across the pore to form a complex between the pore and the first helicase and wherein at least a portion of the polynucleotide is double stranded (pg. 13, paragraph 2 and pg. 44, paragraph 1).
Regarding claims 56-60, Stoddart teaches the limitations of said claims in page 14 , esp. Passing the target sequence through the pore section.
Regarding claim 61, Stoddart teaches that the method is carried out at salt concentration of 0.1  to 2.5M (pg. 44, paragraph 2).
Regarding claims 62 and 63, Stoddart teaches that the helicase unwinds double stranded nucleic acid and further teaches that the method involves contacting the target sequence with a nucleic acid handling enzyme (i.e., helicase) so that the target sequence is passed through a pore at a rate that allows a proportion of the nucleotides in the target sequence to interact one at a time with at least one site in the pore that is capable of discriminating between different nucleotides and methods for doing this are well known in the art. The rate at which the nucleic acid handling enzyme functions can be altered by mutation compared to a wild type enzyme (pg. 14, last paragraph).
The artisan would recognize that the teachings of Stoddart meets the limitation of claims 62 and 63. 

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 44-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,758,823. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant independent claim 44, claim 1 of ‘823 patent is drawn to a method of characterizing a target polynucleotide, comprising: (a) providing in an aqueous solution a transmembrane pore and a membrane, wherein the transmembrane pore is present in the membrane, and wherein the aqueous solution comprises a salt at a concentration in a range of 0.3 M to 3 M; (b) combining, in the aqueous solution of step (a), the target polynucleotide and a Hel308 helicase, wherein the helicase binds to the target polynucleotide to form a polynucleotide helicase complex, thereby controlling the movement of the target polynucleotide through the transmembrane pore; and (c) measuring, during an application of a potential across the transmembrane pore, an ionic 
current as the target polynucleotide moves through the transmembrane pore, to determine one or more characteristics of the target polynucleotide and thereby characterizing the target polynucleotide.
	One having ordinary skill in the art would recognize that the subject matter of instant claim 44 is not patentably distinct from claim 1 of ‘823 patent.
	It is noted that claim 1 of ‘823 patent comprise additional steps but still meets the limitation of instant claim 44 because as discussed above, the steps of claim 1 of ‘823 patent also are drawn to the steps of instant claim 44.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above claim 1 of ‘823 patent though contain additional steps but also are drawn to claimed steps, and therefore the subject matter of instant claim 44 is not patentably distinct from claim 1 of ‘823 patent.
 	Regarding instant dependent claims 45-63, it is noted that the limitations are not patentably distinct from each other similar in scope to that of claims 1-11 of ‘823 patent. 
17.	Claims 44-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,724,087. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant claim 44, claims 1 and 2 of ‘087 patent is drawn to a method of characterizing a target polynucleotide, comprising: (a) contacting the target polynucleotide with a transmembrane pore, wherein a first helicase is bound to the target polynucleotide such that the first helicase  controls the movement of the target polynucleotide through the pore; (b) further contacting the target polynucleotide with a second helicase as the first helicase controls the movement of the target polynucleotide through the transmembrane pore, wherein the second helicase binds to an internal 
polynucleotide of the target polynucleotide at a location on the polynucleotide different than where the first helicase is bound without concurrent binding to a terminal nucleotide of the target polynucleotide, and wherein the second helicase controls movement of the target polynucleotide through the pore after  the first helicase disengages from the target polynucleotide; and (c) measuring one or more characteristics of the target polynucleotide during one or more interactions as the target polynucleotide moves through the  transmembrane pore, wherein the one or more interactions are measured along a  length of the target polynucleotide that comprises at least 500 nucleotides and  exceeds processivity of the first helicase, thereby characterizing the target polynucleotide, wherein the second helicase is a 
Hel308 helicase, Hel308 Tga, Hel308 Mhu or Hel308 Csy.
	It is noted that claim 1 of ‘087 patent comprise additional steps but still meets the limitation of instant claim 44 because as discussed above, the steps of claim 1 of ‘823 patent also are drawn to the steps of instant claim 44.
	Regarding instant dependent claims 45-63, it is noted that their limitations are not patentably distinct from claims 1-13 of ‘087patent as discussed above in the previous section. 
18.	Claims of following patents are also drawn to the subject matter of instant claim 44 over claims of 9,797,009, 10,221,450 and 10,385,389 patents. The double patenting issue will be revisited at the time of the allowance.

Conclusion
19.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634